Citation Nr: 1010218	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  06-23 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 10 percent disabling prior to November 1, 
2006, and as noncompensably disabling from November 1, 2006.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The Veteran had active military service from February 1968 to 
October 1969. 

By way of a October 2009 order, the United States Court of 
Appeals for Veterans Claims (Court) vacated a January 2009 
decision by the Board that denied the Veteran's claim for an 
increased rating for bilateral hearing loss.  (The Court's 
order followed a joint motion for remand by the parties to 
the appeal.)

By the October 2009 joint motion, the parties concluded that 
there had not been compliance with a previous (July 2008) 
Board remand.  Specifically, a July 2008 Board remand 
requested an audiological examination to determine the 
severity of the Veteran's bilateral hearing loss.  The 
parties to the joint motion determined that the audiological 
examination which the agency of original jurisdiction (AOJ) 
obtained in October 2008 as directed by the July 2008 Board 
remand, was inadequate for rating purposes and as such, 
compliance with the terms of the July 2008 Board remand order 
was not achieved.

As noted by the parties to the joint motion, the October 2008 
examiner used the pure tone threshold results and Maryland 
CNC word recognition results obtained from a June 2006 VA 
examination.  The examiner explained that this was done 
because the Veteran's responses during testing in October 
2008 were inconsistent and unreliable.  The parties reasoned 
that in essence, the June 2006 and October 2008 VA 
examinations were the same examination because the later 
examiner used the former examiner's test results.  As such, 
the parties determined that the case must again be remanded 
in order to comply with the July 2008 Board remand.

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
for a higher rating.  With any necessary 
authorization from the Veteran, the AOJ 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the Veteran that have not 
been secured previously.  If the AOJ is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.

2.  The Veteran should be afforded a VA 
audiological examination in order to 
determine the severity of his bilateral 
hearing loss.  The examiner is requested 
to identify auditory thresholds, in 
decibels, at frequencies of 1000, 2000, 
3000, and 4000 Hertz.  A Maryland CNC 
Test should also be administered to 
determine speech recognition scores.  Any 
additional evaluations, studies, and 
tests deemed necessary by the examiner 
should be conducted, especially any such 
study or test necessary to ascertain the 
true character of the Veteran's hearing 
loss and whether the audiological test 
results accurately reflect his level of 
hearing acuity.  The examiner should 
study the results from the June 2006 VA 
examination and from an August 2006 
private audiologist.  The results from 
each should be compared with current 
results and the examiner should provide 
an explanation as to why the June and 
August results are so starkly different.  
In reconciling these results, 
consideration should also be given to the 
conclusions reached by the October 2008 
VA examiner.



The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2009).

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
examination request.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

